Citation Nr: 1209181	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for pseudofolliculitis barbae.

2.  Entitlement to service connection for eye symptomatology, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chest pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for residuals of vasectomy, to include surgical scar.

5.  Entitlement to an initial compensable rating for service-connected rhinitis.

6.  Entitlement to an initial increased rating for service-connected asthma, evaluated as 30 percent disabling from July 1, 2005 to April 19, 2010 and as 60 percent disabling from April 20, 2010.

7.  Entitlement to an initial compensable rating for service-connected hemorrhoids with rectal fissure.

8.  Entitlement to an initial compensable rating for service-connected nephrolithiasis.

9.  Entitlement to an initial increased rating for service-connected residual scar, status-post ganglion cystectomy of the left wrist, evaluated as noncompensably disabling from July 1, 2005 to April 19, 2010 and as 10 percent disabling from April 20, 2010.

10.  Entitlement to an initial increased rating for service-connected residuals of cubital tunnel syndrome, status-post epicondylectomy, and left ulnar nerve transposition of the left elbow with scar, evaluated as noncompensably disabling from July 1, 2005 to April 19, 2010 and as 20 percent from April 20, 2010.

11.  Entitlement to an initial increased rating for service-connected residuals of cubital tunnel syndrome and status-post ulnar nerve transposition of the right elbow, evaluated as noncompensably disabling from July 1, 2005 to April 19, 2010 and as 20 percent from April 20, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1982 to June 2005.  Service in Southwest Asia is indicated by the record.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Also in December 2005, the RO in Atlanta, Georgia notified the Veteran of the determination.  [Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the Atlanta RO.]

During the course of the appeal, a March 2011 rating decision increased the disability rating assigned to the service-connected asthma to 60 percent, effective April 20, 2010; service-connected residuals of cubital tunnel syndrome, status-post epicondylectomy and left ulnar nerve transposition of the left elbow with scar to 20 percent, effective April 20, 2010; service-connected residuals of cubital tunnel syndrome of the right elbow, status-post ulnar nerve transposition to 20 percent, effective April 20, 2010; and service-connected residual scar, status-post removal of ganglion cyst, left wrist to 10 percent, effective April 20, 2010.  The Veteran has not expressed satisfaction with the increased disability ratings.  The issues thus remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In October 2011, the Veteran presented sworn testimony during a personal hearing in Atlanta, Georgia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

As will be discussed below, the Board is granting the Veteran's claim for service connection for pseudofolliculitis barbae.  The remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if further action on his part is required.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, he has pseudofolliculitis barbae that is as likely as not related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has pseudofolliculitis barbae that was incurred in his active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In light of the favorable action taken herein with regard to the pseudofolliculitis barbae claim, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

The Veteran asserts that he suffers from pseudofolliculitis barbae which initially manifested during his military service and has continued to the present day.  See the October 2011 Board hearing transcript, pgs. 3-5.  The Board has thoroughly reviewed the record and finds that the evidence is at least in equipoise as to whether the Veteran's current pseudofolliculitis barbae was incurred during his active duty service.

As indicated in the Introduction, the Veteran served on active duty from August 1982 to June 2005.  His service treatment records document service in Saudi Arabia and the United Arab Emirates.

The Veteran's service treatment records (STRs) show that he was diagnosed with pseudofolliculitis barbae in August 1988.  Subsequent STRs document dermatological diagnoses of xerosis, tinea corpus, and contact dermatitis.  See STRs dated July 1983, November 1995, and December 2001.  The Veteran's January 2005 Report of Medical Assessment did not document a continuing diagnosis of pseudofolliculitis barbae.

However, the Veteran was afforded a VA examination in September 2005, three months after his June 2005 discharge from military service.  Physical examination conducted at that time revealed "normal coloration [of the skin] with the exception of slight hyperpigmentation of the skin under the chin region that covers an area about 13 cm. by 5 cm."  No papular eruptions or erythema in the beard area were noted, although the Veteran did report experiencing problems with that area prior to changing his shaving habits.  The VA examiner diagnosed the Veteran with "mild pseudofolliculitis barbae; effects 2 percent of the body area and 10 percent of exposed area."

Based on a review of the evidence, the Board finds that service connection for pseudofolliculitis barbae is warranted.  The Board has no reason to disbelieve the Veteran's sworn testimony concerning in-service and post-service manifestations of pseudofolliculitis barbae, which is supported by the service treatment records and the September 2005 VA examination report.

The Veteran is competent to report his symptomatology including facial irritation in the form of papular eruptions and erythemas which the September 2005 VA examiner described as indicative of pseudofolliculitis barbae.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, a layperson is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398,403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Veteran was discharged from active duty in June 2005.  As indicated above, the objective evidence documented an in-service diagnosis of pseudofolliculitis barbae, which the Veteran was again diagnosed with only three months after his military discharge. 

Such evidence is sufficient to support a finding of an in-service diagnosis and a continuity of symptomatology.  Accordingly, and on the basis of the evidentiary posture as discussed herein-including the Veteran's competent and credible lay statements as well as the evidence of in-service manifestation of the disability and continued symptomatology following the active duty discharge-and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he currently has pseudofolliculitis barbae that was incurred in service.  The evidence is in favor of the grant of service connection for pseudofolliculitis barbae.  Service connection for pseudofolliculitis barbae is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

ORDER

Entitlement to service connection for pseudofolliculitis barbae is granted.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims remaining on appeal must be remanded for further development.

The Veteran testified that he continues to receive medical treatment for his service-connected and nonservice-connected disabilities at the Warner Robins Air Force Base in Warner Robins, Georgia.  See the Board hearing transcript dated October 2011.  He also indicated that he receives treatment at the VA outpatient clinic in Perry, Georgia.  See id.  The Board notes that there are no post-service treatment records contained in the Veteran's claims file.  Accordingly, the VBA should attempt to locate the Veteran's treatment records from the Warner Robins Air Force Base as well as his VA treatment records as such records may be pertinent to his current claims.

The Veteran was most recently afforded a VA examination in April 2010 as to the service-connected disabilities on appeal.  Critically, however, at the time of the April 2010 VA examination, the Veteran's post-service treatment records were not contained in the claims file and were, therefore, not reviewed by the examining physician.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Accordingly, after the outstanding post-service treatment records have been obtained, the Veteran should be afforded updated VA examinations.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Additionally, as to the claimed eye disabilities and disability manifested by chest pain, the Veteran has asserted that said disabilities are due to his military service.  The September 2005 VA eye examination diagnosed the Veteran with mild myopia and presbyopia.  The September 2005 VA examiner diagnosed the Veteran with chest pain "most likely due to GERD."  Bradycardia was also noted at that time.  As indicated above, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) evidence of current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  See Shedden, supra.

Because it is undisputed that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established on an alternative presumptive vasis under 38 C.F.R. § 3.317.  Under this regulation, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during the Persian Gulf War or to a degree of 10 percent or more.  See 38 U.S.C.A. § 1117(a)(1)(A) (West 2002); 38 C.F.R. § 3.317(a) (2011).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary of VA determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

Service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychologic signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  The undiagnosed illness must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory tests.  See 38 C.F.R. § 3.317(a)(1)(i) (2011).  A chronic disability for purposes of 38 U.S.C.A. § 1117 is one that has existed for 6 months or more, including disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period.  

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 'direct service connection,' there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5) (2011); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In this particular case, however, the Veteran's claimed eye disability and chest pain have potentially been attributed to a known (rather than unknown) clinical diagnoses.  If so, there remain questions of whether any such currently-diagnosed eye and chest disabilities are the results of undiagnosed illnesses.  If not, a medical opinion should be obtained as to the etiology of any currently-diagnosed eye disorder and disability manifested by chest pain.  See Colvin, supra.  Appropriate VA examinations are therefore necessary to determine the nature and etiology of these claimed disabilities.  

The Board additionally notes that the Veteran has asserted that he suffers from symptomatic residuals of the bilateral vasectomy performed in-service.  Although the September 2005 VA examiner noted that the Veteran did not report pain at the site of the surgery, he did not indicate whether the Veteran had a scar from the procedure and, if so, whether it was symptomatic.  Accordingly, a VA examination should be conducted to address the Veteran's contentions of residuals of the bilateral vasectomy.

The Board further observes that although the Veteran received VCAA notice in a letter dated August 2005, he has not received proper notice of how VBA determines disability rating and effective date pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA notice which informs him of the criteria used to assign disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

2. After obtaining the appropriate release of information forms where necessary, obtain records of post-service treatment that the Veteran may have received for the disabilities remaining on appeal.  The Board is particularly interested in records of such treatment that the Veteran may have received at the VA Outpatient Clinic in Perry, Georgia.  All such available records should be associated with the Veteran's claims folder.  

3. In addition, contact the appropriate records custodian(s) in an attempt to obtain the Veteran's complete post-service treatment records from the Warner Robins Air Force Base dating from June 2005 to present.  Any response should be associated with the Veteran's claims folder including, if warranted, a finding by VBA that any further search for the records would be fruitless.  Any such available records should be associated with the Veteran's claims folder.  

4. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current eye disability and disability manifested by chest pain.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed eye disabilities and disability manifested by chest pain, and opine as to whether any identified findings are attributable to known clinical diagnoses.  For any chronic eye disability and a disability manifested by chest pain diagnosed on examination, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed disability had its clinical onset in service or is otherwise related to active duty.  

If there are eye or chest pain symptoms or complaints that are objectively demonstrated which are not attributable to a known diagnosis, the examiner should so state, and explain whether there is an undiagnosed disability or a qualifying chronic disability as the result of service.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

5. Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed residuals of vasectomy to include residual scar.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should indicate whether the Veteran has any residuals from his in-service bilateral vasectomy, including scarring.  If residuals of the bilateral vasectomy to include residual scar are diagnosed, the examiner should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such diagnosed disability had its clinical onset in service or is otherwise related to active duty.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

6. In addition, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected rhinitis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner should describe all symptomatology related to the service-connected rhinitis.  The examiner should discuss whether the disability is manifested by polyps of the nasal passages and should note the degree of obstruction of the nasal passage on each side.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

7. Also, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected asthma.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted--including pulmonary function tests which report the Veteran's FEV-1 and FEV-1/FVC, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  If there are any conflicts with respect to the FEV-1 and FEV-1/FVC findings, the examiner should state which finding most accurately reflects the current level of disability.  All findings (pre and post bronchodilator) should be reported in detail.  

In addition, the examiner should report whether Veteran takes daily inhalation or oral bronchodilator therapy, or inhalation anti-inflammatory medication.  Any use of corticosteroids and/or immuno-suppressive medication must be discussed to include the length and frequency of any such course of treatment.  The examiner should also report, if applicable, the number of times the Veteran is seen on a monthly basis by a physician for exacerbation of asthma.  The examiner should also clearly state the frequency of any attacks with episodes of respiratory failure.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

8. Also, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected hemorrhoids with rectal fissure.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent pathology found on examination should be described in the examination report.  The examiner should discuss the size of any external and internal hemorrhoids; the presence of any excessive redundant tissue, persistent bleeding, secondary anemia, and fissures; as well as the frequency of recurrences.  In addition, the examiner should discuss the frequency and severity of any leakage from bowel movements and should note whether there is a need for the Veteran to wear a pad.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

9. In addition, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected nephrolithiasis.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent pathology shown on examination should be annotated in the examination report.  In particular, the examiner should discuss whether there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  Also, the examiner should discuss the frequency of attacks of colic and the extent of any infection, kidney function impairment, or any necessary catheter drainage.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

10. The Veteran should be afforded a VA examination in order to determine the nature and extent of the service-connected residuals of cubital tunnel syndrome, status post epicondylectomy and ulnar nerve transposition of the left elbow; the service-connected residuals of cubital tunnel syndrome and status post ulnar nerve transposition of the right elbow; and the service-connected residual scar status-post ganglion cystectomy of the left wrist.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent pathology associated with these service-connected disabilities should be annotated in the examination report.  In particular, the examiner should identify:  (1) the range of motion of the Veteran's right and left elbow and left wrist, including motion accompanied by pain in degrees and (2) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner should also discuss the extent of any neurological impairment (including any incomplete or complete paralysis) associated with these three service-connected disabilities.  If so, the specific nerve(s) involved should be identified.  

In addition, the examiner should discuss whether the Veteran's left wrist scar, as well as any elbow scars, is(are) superficial, unstable, or painful, and whether it(they) cause any limitation of motion or limitation of function.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.  

11. The Veteran should be advised that failure to appear for any of these requested examinations without good cause could adversely affect his appeal.  38 C.F.R. § 3.655 (2011).  

12. Thereafter, readjudicate the claims remaining on appeal-as are listed as issues #s 2-11 on the title page of this decision.  If any of these benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC and should be allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



(CONTINUED ON NEXT PAGE)
or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


